Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 01/11/2022.  Claims 1-9,11-21 and 23-30 of which claims 1 , 13, 25 and 29 are independent, were pending in this application and have been considered below.
(i) Claims 10 and 22 are now cancelled
(ii) Claims 31 and 33 are new
Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 01/11/2022, with respect to the rejection of  Claims 1-7, 9-11, 13-19, 21-23 and 25-32  under 35 U.S.C. 103 as being unpatentable over ANOONYMOUS: "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15)", 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 38.214, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, no. V15.5.0, 27 March 2019 (2019-03-27), pages 1-103, XP051722951 (see IDS) in view of QUALCOMM INCORPORATED: "Full Tx power for UL transmissions", 3GPP DRAFT; R1-1907291 FULL TX POWER FOR UL TRANSMISSIONS, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE 
URL:http://www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN1/Docs/R1%2D1907291%2Ezip [retrieved on 2019-05-13] (see IDS) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.         The application is amended as follows:
Claim 32 is  amended as follow:

32. (Currently amended) The UE of claim 25, wherein the respective SRS for each SRS resource is indicated by a plurality of bits in an SRS configuration associated with at least one of the first SRS resource set or the second SRS resource set.

Allowable Subject Matter
6.	Claims 1-9, 11-21 and 23-32 are allowed.


7.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 13, 25 and 29, the prior art of record, specifically ANOONYMOUS: "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15)", 3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 38.214, 3RD GENERATION PARTNERSHIP PROJECT (8GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, no. V15.5.0, 27 March 2019 (2019-03-27), pages 1-103, XP051722951 (see IDS) teaches ANOONYMOUS discloses a method of wireless communication performed by a user equipment (UE) (see section 6.2, UE reference signal (RS) procedure), comprising:
 receiving a downlink control information (DCI) communication that indicates a sounding reference signal (SRS) resource set that includes a plurality of SRS resources (see second paragraph in section 6.2.1, referring to aperiodic SRS transmission, For aperiodic SRS at least one state of the DCI field is used to select at least one out of the configured SRS resource set(s)), wherein a quantity of SRS ports configured for a first SRS resource of the plurality of SRS resources (see second bullet point in section 6.2.1, Number of SRS ports as defined by the higher layer parameter nrofSRS-ports associated with each particular SRS resource, from which it is 
transmitting a first SRS on one or more first SRS ports in the first SRS resource (see first paragraph of section 6.2.1, the UE may be configured with one or more Sounding Reference Signal (SRS) resource sets as configured by the higher layer parameter SRS-ResourceSet. For each SRS resoures set, a UE may be configured with k greater than or equal to 1 SRS resources- - - the same BWP may be transmitted simultaneously); and transmitting a second SRS on one or more second SRS ports in the second SRS resource (see first paragraph of section 6.2.1, the UE may be configured with one or more Sounding Reference Signal (SRS) resource sets as configured by the higher layer parameter SRS-ResourceSet. For each SRS resoures set, a UE may be configured with k greater than or equal to 1 SRS resources- - - the same BWP may be transmitted simultaneously).
However, none of the prior arts cited alone or in combination provides the motivation to teach the plurality of SRS resources is different relative to a quantity of SRS ports with which a second SRS resource of the plurality of SRS resources is configured , and receiving a downlink control information (DCI) communication that indicates a sounding reference signal (SRS) resource set that includes a plurality of SRS resources, wherein a quantity of SRS ports configured for a first SRS resource of the plurality of SRS resources is different relative to a quantity of SRS ports with which a second SRS resource of the plurality of SRS resources 1s configured, and wherein a first SRS resource set, of the plurality of SRS resources, is associated with a first spatial filter, and a second SRS resource set, of the plurality of SRS resources, is associated with a second spatial filter as recited in claim 1 and similarly in claims 13, 25 and 29.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 13, 2022